Case 2:18-cv-02101-PKH Document 15                Filed 11/20/18 Page 1 of 20 PageID #: 171



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF ARKANSAS

BRIAN HERZIG; and                                                                    PLAINTIFFS
NEAL MARTIN

V.                              CASE NO. 2:18-CV-2101 (PKH)

ARKANSAS FOUNDATION FOR                                                             DEFENDANT
MEDICAL CARE, INC.

     BRIEF IN SUPPORT OF DEFENDANT’S MOTION TO COMPEL DISCOVERY

       Defendant Arkansas Foundation for Medical Care, Inc. (AFMC), by its attorneys, CROSS,

GUNTER, WITHERSPOON & GALCHUS, P.C., hereby moves this Court, pursuant to Rule 37 of the

Federal Rules of Civil Procedure and Local Rule 7.2(g), for an Order compelling Plaintiffs Brian

Herzig and Neal Martin to produce information and certain documents in response to AFMC’s

First Set of Requests for Production of Documents and First Set of Interrogatories. AFMC states

the following in support of its Motion.

                I.      INTRODUCTION AND FACTUAL BACKGROUND

       Despite Plaintiffs Brian Herzig and Neal Martin’s initiation of this action and their

allegations against AFMC, Plaintiffs refuse to fully and reasonably respond to AFMC’s discovery

requests. This withholding of pertinent and discoverable information is not only in violation of the

Court’s discovery rules, it is also antithetical to a swift resolution of this matter. The purpose of

this Motion is to seek the Court’s assistance in obtaining information about Plaintiffs’ allegations.

       After Plaintiffs filed their Complaint against AFMC for alleged age discrimination under

the Age Discrimination in Employment Act (ADEA) on June 8, 2018, AFMC served each Plaintiff

with its First Set of Requests for Production of Documents and its First Set of Interrogatories First

Set on July 18, 2018. Among other things, AFMC requested information and documents related:

to Plaintiffs’ non-privileged communications regarding this litigation with current and former

                                                 1
238518
Case 2:18-cv-02101-PKH Document 15                Filed 11/20/18 Page 2 of 20 PageID #: 172



AFMC employees and others; executed authorizations for the release of employment records;

financial accounts; tax documents; mobile phone records; damages calculations; and information

related to some of Plaintiffs’ allegations as to individuals who they allege were similarly situated

to them, but who were treated more favorably. Exhibit 1, Plaintiffs’ Responses to AFMC’s First

Set of Production of Documents and First Set of Interrogatories (1-A, Herzig Request for

Production Responses; 1-B, Herzig Interrogatory Responses; 1-C, Martin Request for Production

Responses; and 1-D, Martin Interrogatory Responses).

         AFMC has tirelessly attempted, in good faith, to obtain Plaintiffs’ compliance with their

discovery obligations, but Plaintiffs nevertheless persist in their refusal to provide full and

complete discovery to AFMC. Accordingly, to expedite this litigation and for the reasons that

follow, AFMC requests that the Court—pursuant to Rule 37 of the Federal Rules of Civil

Procedure—enter an Order compelling Plaintiffs to supplement their Responses to AFMC’s

Requests for Production of Documents with appropriate labels; to specifically produce documents

responsive to Request Nos. 16, 17, and 20; to make their mobile phones available for limited

copying and inspection; and to supplement their Responses to Interrogatory Nos. 9, 12, and 19.

AFMC further requests that the Court order Plaintiffs to pay AFMC’s reasonable costs and

attorneys’ fees incurred as a result of filing this Motion as required under Rule 37.

   II.      SUMMARY OF GOOD-FAITH EFFORTS AT INFORMAL RESOLUTION

         From August 22, 2018 through November 15, 2018, AFMC made a series of repeated good

faith attempts to secure Plaintiffs’ compliance with their discovery obligations, to no avail.

Specifically, after Plaintiffs produced their responses to AFMC’s discovery requests (though no

documents were actually produced at that time), AFMC contacted Plaintiffs’ counsel on August

22, 2018, requesting as follows:



                                                 2
238518
Case 2:18-cv-02101-PKH Document 15                 Filed 11/20/18 Page 3 of 20 PageID #: 173



 Herzig                                                Martin

 Produce all documents to which no objection           Produce all documents to which no objection
 was stated pursuant to Requests 1, 2, 3, 4, 11,       was stated pursuant to Requests 1, 2, 11, 12,
 12, 14, 16, 20 (parts (a) and (b)), 41, and 44        13, 14, 16, 24, 27, 28, 37, 44, 45, 47, 48, and
                                                       49
 Reconsider objections to Request Nos. 17,             Reconsider objections to Request Nos. 17, 19,
 20(c), and 25 and supplement production               20, and 25 and supplement production
 Provide adequate responses to Interrogatories         Provide adequate responses to Interrogatories
 9, 12, and 19                                         9, 12, and 19

Exhibit 2, Good Faith Correspondence to M. Jones Dated August 22, 2018 (stating AFMC’s

preference to avoid the necessity of filing this Motion). Plaintiffs’ counsel did not initially respond

to this good faith request, and on September 3, 2018, AFMC’s counsel followed-up on its initial

good faith letter to request supplementation on or before September 7, 2018. Exhibit 3, Good Faith

Correspondence to M. Jones Dated September 3, 2018. On September 4, Plaintiffs’ counsel sent

AFMC’s counsel a link to a DropBox folder containing Plaintiffs’ initial production, however,

Plaintiffs’ counsel did not respond to or otherwise address any of the items noted in its initial good

faith correspondence from August 22, 2018. Exhibit 4, M. Jones Correspondence Dated

September 4, 2018.

       On September 5, 2018, and after a review of Plaintiffs’ incomplete and selective

production, AFMC’s counsel followed-up with Plaintiffs’ counsel once again to request a response

to AFMC’s initial good faith correspondence dated August 22, 2018, and to additionally discuss

the fact that several text messages in Plaintiffs’ production appeared to have been intentionally

omitted. Thus, AFMC’s counsel requested a date on which to review, inspect, and make digital

copies of Plaintiffs’ mobile devices. Exhibit 5, Good Faith Correspondence Dated September 5,

2018. Plaintiffs’ counsel did not immediately respond to this request.

       Accordingly, on September 10, 2018, AFMC’s counsel sent another email to Plaintiffs’

counsel in which AFMC requested a response to its initial August 22, 2018 correspondence, as

                                                   3
238518
Case 2:18-cv-02101-PKH Document 15                Filed 11/20/18 Page 4 of 20 PageID #: 174



well as supplementation based on its September 5 request, so as to avoid the necessity of filing

this Motion. AFMC’s counsel also requested an opportunity to discuss these matters over a

conference call. Exhibit 6, Good Faith Correspondence Dated September 10, 2018. In response to

this request, Plaintiffs’ counsel advised that he was involved in a three-day jury trial, and that he

would discuss AFMC’s repeated good faith attempts to resolve this discovery dispute on

September 13, 2018. Exhibit 7, M. Jones Email Dated September 10, 2018.

       On September 13, 2018, undersigned counsel contacted Plaintiffs’ counsel to request an

update as to the status of AFMC’s requests dated August 22, September 3, September 5, and

September 10, 2018. Exhibit 8, Good Faith Correspondence Dated September 13, 2018. Plaintiffs’

counsel, following the same pattern identified above, did not immediately respond. Again, on

September 17, 2018, AFMC’s counsel—having exhausted its good faith efforts—sent Plaintiffs’

counsel a final good faith request to attempt to resolve this discovery dispute without the need to

seek the Court’s assistance. Exhibit 9, Good Faith Correspondence Dated September 17, 2018.

On September 18, 2018, Plaintiffs’ counsel finally responded and advised that (a) full screen shots

of various text messages would be supplied; (b) that Plaintiffs continued to object to producing

their mobile devices for inspection; and (c) that Plaintiffs did not intend to execute AFMC’s

requested employment records release authorization forms. Exhibit 10, M. Jones Email Dated

September 18, 2018.

       After Plaintiffs failed to supplement their discovery responses to, at minimum, produce the

agreed-upon text message screen shots within a reasonable time (e.g., one week), AFMC’s counsel

contacted Plaintiffs’ counsel on September 25, 2018, to request—yet again—the opportunity to

discuss their respective positions in an attempt to break this discovery impasse. Between

September 25 and October 3, 2018, the parties’ counsel continued their efforts to schedule a



                                                 4
238518
Case 2:18-cv-02101-PKH Document 15                Filed 11/20/18 Page 5 of 20 PageID #: 175



conference call, which finally occurred at 2:00 p.m. on October 3, 2018. Exhibit 11,

Correspondence Between M. Jones and A. Mehdizadegan Dated September 25 – October 3, 2018.

During their call, AFMC’s counsel again requested that Plaintiffs: (a) reconsider their objections

to the Requests and Interrogatories identified in AFMC’s prior good faith letters; (b) supplement

their production to include the omitted text messages; (c) execute the employment records release

authorization; and (d) produce their mobile devices for inspection and copying. Plaintiffs’ counsel

advised that the omitted text messages would be produced on or before October 5, 2018, but that

Plaintiffs otherwise stood by their prior objections or otherwise did not intend to supplement their

responses. Exhibit 12, Correspondence to M. Jones Dated October 3, 2018.

       On October 5, 2018, Plaintiffs’ counsel responded and advised that all requested text

messages1 were produced via DropBox, that Plaintiffs refused to allow inspection of their mobile

phones, and that Plaintiffs would stand on their objections to providing executed authorizations

for the release of their employment records. Exhibit 13, Correspondence from M. Jones Dated

October 5, 2018. After reviewing approximately 553 pages of additional text message screenshots,

on October 18, 2018, undersigned counsel again contacted Plaintiffs’ counsel to request

supplementation of text messages that were apparently omitted, along with emails and other

documents shared among the Plaintiffs that were referenced in the text message screenshots that

were produced up to that point. Exhibit 14, Correspondence to M. Jones Dated October 18, 2018.

Plaintiffs’ counsel again did not respond to this good-faith correspondence, which prompted

undersigned counsel to again follow-up with Plaintiffs’ counsel on October 25, 2018. Exhibit 15,

Correspondence to M. Jones Dated October 25, 2018. About two weeks after AFMC’s additional



       1
        Importantly, Plaintiffs’ initial production on September 4, 2018, collectively included 51
pages of text message screenshots. On October 5, 2018, Plaintiffs collectively produced
approximately 553 pages of additional text message screenshots.
                                                 5
238518
Case 2:18-cv-02101-PKH Document 15                  Filed 11/20/18 Page 6 of 20 PageID #: 176



request for supplementation, Plaintiffs’ counsel finally responded on November 1, 2018 and,

though some additional text message screen shots were produced, Plaintiffs’ counsel refused to

produce other documents referenced therein and requested in AFMC’s initial Requests. Exhibit

16, Correspondence from M. Jones Dated November 1, 2018.

       Despite its ongoing and repeated good faith efforts, AFMC has been unable to obtain full

and complete discovery responses from Plaintiffs. As a result of Plaintiffs’ delinquency in meeting

their discovery obligations, AFMC has been unable to conduct even a cursory investigation of

Plaintiffs’ claims. Without basic information relevant to Plaintiffs’ claims, alleged damages (and

any alleged efforts to mitigate their damages), and non-privileged communications regarding their

lawsuit, AFMC has been significantly limited in its ability to schedule and prepare for taking

Plaintiffs’ depositions,2 and thus, it has been prejudiced in its ability to prepare its defenses. These

dilatory discovery tactics will almost certainly force AFMC to seek an extension of the discovery

deadline (presently set for January 15, 2019), or to otherwise seek leave to re-depose Plaintiffs

after they produce all information and documents responsive to AFMC’s requests. ECF No. 11.

                                 III.    LAW AND ARGUMENT

       The rules governing discovery in federal court are designed to accomplish full disclosure

of the facts, eliminate surprise, and promote settlement. Owens v. Linn Companies, 2017 WL

2304260, at *14 (D. Minn. Apr. 17, 2017), report and rec. adopted, 2017 WL 2304210 (D. Minn.

May 25, 2017), aff’d, 720 F. App’x 816 (8th Cir. 2018). Rule 26(b)(1) provides that “[p]arties may

obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense




       2
          AFMC requested deposition dates from Plaintiffs’ counsel on five separate occasions:
September 3, September 13, October 3, October 18, and October 25, 2018. Plaintiffs’ counsel did
not respond to these requests. Accordingly, on November 19, 2018, AFMC’s counsel noticed
Plaintiffs for their depositions, which are currently scheduled for December 11 and 13, 2018.
                                                   6
238518
Case 2:18-cv-02101-PKH Document 15                 Filed 11/20/18 Page 7 of 20 PageID #: 177



. . .” FED R CIV. P. 26(b)(1). Information within this scope of discovery need not be admissible in

evidence to be discoverable. Id. The Supreme Court requires that federal courts apply the rules of

discovery with “a broad and liberal treatment.” Hickman v. Taylor, 329 U.S. 495, 507–08 (1947).

The inquiry for determining whether the information falls within the broad scope of discovery

turns on whether the requested information is “relevant,” which includes any matter that bears on,

or that reasonably could lead to other matter that could bear on, any issue that is or may be in the

case. See Vallejo v. Amgen, Inc., 903 F.3d 733, 743 (8th Cir. 2018)

       Rule 37 permits a party to move to compel production of any materials that are relevant

and discoverable. See FED. R. CIV. P. 37. Specifically, Rule 37(a)(3)(B) provides that a party

seeking discovery may move for an order compelling answers or production against another party

when the latter has failed to answer interrogatories under Rule 33 or produce documents requested

under Rule 34. Id. In response to an interrogatory under Rule 33, “[e]ach interrogatory must, to

the extent it is not objected to, be answered separately and fully in writing under oath”; “[t]he

grounds for objecting to an interrogatory must be stated with specificity”; and “[a]ny ground not

stated in a timely objection is waived unless the court, for good cause, excuses the failure.” FED.

R. CIV. P. 33(b)(3)-(4). In response to a Rule 34 request, “[f]or each item or category, the response

must either state that inspection and related activities will be permitted as requested or state with

specificity the grounds for objecting to the request, including the reasons.” FED. R. CIV. P.

34(b)(2)(B). “An objection must state whether any responsive materials are being withheld on the

basis of that objection. An objection to part of a request must specify the part and permit inspection

of the rest.” FED. R. CIV. P. 34(b)(2)(C). Discovery responses that, without substantial justification,

do not abide by the rules of discovery are met with sanctions. FED. R. CIV. P. 26(g)(3) and 37.




                                                  7
238518
Case 2:18-cv-02101-PKH Document 15               Filed 11/20/18 Page 8 of 20 PageID #: 178



       As discussed below, the Court should require Plaintiffs to (A) supplement their Responses

to AFMC’s Requests for Production of Documents with appropriate labels in a manner compliant

with Rule 34(b)(2)(E)(i); (B) produce executed employment records authorizations pursuant to

Request No. 16 because Plaintiffs waived their objections to same and it is otherwise relevant to

the defense of this lawsuit; (C) produce information related to their financial accounts and tax

filings under Request Nos. 17 and 20; (D) produce their mobile phones and itemized billing

statements to AFMC’s counsel for the discreet purpose of reviewing relevant and discoverable text

messages exchanged between Plaintiffs and current or former AFMC employees during the

relevant time period; and (E) supplement their Responses to Interrogatory Nos. 9, 12, and 19

because they failed to materially provide information requested in those requests.

A.     Plaintiffs Should be Required to Label or Organize their Production to Correspond
       to the Categories in AFMC’s Requests.

       As an initial matter, this Court should compel Plaintiffs to supplement their discovery

responses   to   provide   AFMC      with   information    about    the   organization   of   their

production. Rule 34(b)(2)(E)(i) of the Federal Rules of Civil Procedure provides in mandatory

terms that parties producing documents “must organize and label them to correspond to the

categories in the request.” Plaintiffs have failed to accurately organize and label their produced

documents to correspond with the categories set forth in AFMC’s Requests for Production of

Documents, despite AFMC’s multiple requests. Specifically, on August 22, 2018, AFMC

requested that Plaintiffs appropriately identify their responses with Bates stamps,3 but Plaintiffs

have failed to address this request despite AFMC’s numerous good faith follow-up attempts. Most

recently, AFMC requested Plaintiffs’ compliance with Rule 34(b)(2)(E)(i) on November 15, 2018,



       3
        Plaintiffs’ production is Bates-stamped, but their Responses do not identify which
documents are responsive to each Request.
                                                8
238518
Case 2:18-cv-02101-PKH Document 15               Filed 11/20/18 Page 9 of 20 PageID #: 179



but Plaintiffs again failed to respond by the requested deadline. Exhibit 17, Correspondence Dated

November 15, 2018.

       Plaintiffs’ failure to follow the procedure required by Rule 34(b)(2)(E)(i) has substantially

impaired AFMC’s ability to determine whether Plaintiffs have satisfied their required discovery

obligations. For instance, Plaintiffs each stated that they would produce documents responsive to

the following Requests:

 HERZIG                                             MARTIN
 RFP 1                                              RFP 1
 RFP 2                                              RFP 2
 RFP 3 (excepting documents protected by            RFP 3 (excepting documents protected by
 attorney-client/work product privilege)            attorney-client/work product privilege)
 RFP 4 (excepting documents protected by            RFP 11
 attorney-client/work product privilege)
 RFP 11                                             RFP 12
 RFP 14                                             RFP 13
 RFP 16                                             RFP 14
 RFP 20 (subparts (a) and (b))                      RFP 16
 RFP 44                                             RFP 20 (subparts (a) and (b))
                                                    RFP 24
                                                    RFP 27
                                                    RFP 28
                                                    RFP 37
                                                    RFP 44
                                                    RFP 45
                                                    RFP 47
                                                    RFP 48
                                                    RFP 49

Based on Plaintiffs’ production, and particularly their deficient Responses, it is not clear that

Plaintiffs have produced all documents responsive to the foregoing requests. By failing to meet

their obligations under Rule 34, Plaintiffs have placed the burden on AFMC to compare each

document in the production to these Requests, identify which documents may be missing, and then

to ask Plaintiffs to verify on a document-by-document basis whether it exists.




                                                9
238518
Case 2:18-cv-02101-PKH Document 15               Filed 11/20/18 Page 10 of 20 PageID #: 180



       This sort of discovery tactic frustrates Rule 34(b)(2)(E)(i)’s purpose, which is to facilitate

the discovery of relevant information by preventing attempts to hide a needle in a haystack. Armor

Screen Corp. v. Storm Catcher, Inc., 2009 WL 291160 (S.D. Fla. Feb. 5, 2009); see also Mitsui

Sumitomo Ins. Co., Ltd. v. M/V Maroudio, 2010 WL 145103, *2 (E.D. La, January 7, 2010)

(granting motion to compel and ordering party to “identify by reference to the Bates numbers the

documents responsive to each of the categories in the request for production of documents”). The

discovery rules put the burden squarely on Plaintiffs to produce documents in response to AFMC’s

requests and to inform AFMC of which documents are responsive to which Request. Plaintiffs

have failed to do so, despite AFMC’s repeated good faith attempts. Accordingly, this Court should

order Plaintiffs to immediately comply with Rule 34(b)(2)(E)(i) and provide AFMC supplemental

discovery responses that identify how Plaintiffs’ production is organized to correspond to the

categories in AFMC’s Requests for Production.

B.     The Court Should Compel Plaintiffs to Produce Executed Employment Records
       Authorizations in Response to Request No. 16.

       AFMC propounded similar discovery requests to both Plaintiffs seeking, among other

things, the execution of an Employment Records Authorization. Neither Plaintiff objected to these

identical Requests, as each responded as follows: “I will produce in a manner mutually agreed

documents responsive to this request within my possession.” Exhibit 1A & 1(C), at ¶ 16. Although

neither Plaintiff objected to any portion of Request No. 16, Plaintiffs’ counsel stated on September

16, 2018, as follows: “Concerning the releases concerning employment searches after your client

discharged my clients we just differ. We feel that if you can subpoena the companies at issue if

you have a desire to obtain documents involved in the process that my clients’ [sic] do not possess.”

Exhibit 10.




                                                 10
238518
Case 2:18-cv-02101-PKH Document 15                Filed 11/20/18 Page 11 of 20 PageID #: 181



          Ultimately, Plaintiffs waived any potential objections to Request No. 16 because no

objections were noted in their Responses. Cornerstone Wrecker Sales, Inc. v. Bower Servs., Inc.,

2010 WL 3862546, at *2 (E.D. Ark. Sept. 27, 2010). Thus, Plaintiffs’ refusal to produce executed

employment records authorizations is improper. It is also well-settled that Rules 34 and 37

empower courts to compel parties to sign written releases or authorization forms consenting to the

production or release of various documents. See Mir v. L-3 Commc'ns Integrated Sys., L.P., 2016

WL 4427488, at *7 (N.D. Tex. Aug. 22, 2016). These records are relevant and needed in the

defense of this lawsuit. Accordingly, the Court should compel Plaintiffs to produce executed

employment records authorizations particularly given their waiver of any objections to Request

No. 16.

C.        The Court Should Compel Plaintiffs to Produce Information Related to their
          Financial Accounts and Tax Filings in Response to Request Nos. 17 & 20.

          Plaintiffs each objected to producing statements of financial accounts and tax return

information as requested in Request Nos. 17 and 20, to wit:

                 REQUEST FOR PRODUCTION NO. 17: Produce statements of
                 financial accounts held by Plaintiff, including but not limited to checking
                 accounts, savings accounts, investment accounts, etc., from January 1,
                 2015, to the present

                 RESPONSE: Objection. This Request involves personal sensitive
                 information unrelated to any allegation in the Complaint or Defenses of
                 Defendant and thus is an oppressive and burdensome request that will not
                 reasonably lead to the discovery of evidence relevant to this action.

                 REQUEST FOR PRODUCTION NO. 20: Produce all Federal and state
                 income tax returns and Internal Revenue Service W-2 forms for the year
                 2016 to the present, and any forms or documents showing Plaintiff’s income
                 from self-employment or other employment or business venture not
                 reflected on the Internal Revenue Service form or tax return. This request
                 includes, without limitation, the following:




                                                 11
238518
Case 2:18-cv-02101-PKH Document 15                Filed 11/20/18 Page 12 of 20 PageID #: 182



               a. All W-2 income tax forms for 2016 to the present, inclusive for which
                  tax returns are unavailable or incomplete and payroll checks
                  demonstrating income derived by Plaintiff from 2016 to the present;
               b. Any other documents that relate to or provide evidence of Plaintiff’s
                  earnings from any employer other than AFMC from January 1, 2016, to
                  the present, including but not limited to offer letters, pay stubs, payroll
                  deposit records, etc.
               c. Any other documents related to any monies received from whatever
                  source or service for the period January 1, 2016, to the present, including
                  unemployment benefits, workers’ compensation benefits, long term
                  disability, social security and pension benefits, or welfare benefits that
                  are not reflected in prior documents.

               RESPONSE: Objection. This is a burdensome and oppressive request and
               will not reasonably lead to the discovery of evidence relevant to this action.
               I will produce in a manner agreed W-2 forms and other forms indicating
               work related income as noted in numbered paragraphs 1 and 2 above. [sic].

Exhibit 1(A) & 1(C), at ¶¶ 17 & 20. These requests go to the issue of mitigation of damages, will

identify sources of other income, and will allow AFMC to determine whether Plaintiffs’ alleged

damages have any factual support. Accordingly, the information requested is part-and-parcel to

AFMC’s ability to defend itself against Plaintiffs’ claims.

       While Plaintiffs have not requested the entry of a protective order, AFMC would

nevertheless agree to the entry of a protective order to address Plaintiffs’ privacy-related concerns.

See Exhibit 18, Proposed Protective Order. With respect to their remaining objections, Plaintiffs

have failed to identify or justify a basis as to why they contend that the Requests are otherwise

burdensome or oppressive. Certainly, given the fact that Plaintiffs agreed to produce documents

responsive to subparts (a) and (b) to Request No. 20, it is difficult to understand the basis for

Plaintiffs’ relevance-based objections.

       Importantly, though Plaintiffs agreed to produce information responsive to Request No.

20(a) and (b), Plaintiffs have not fully produced such information as requested. Accordingly,

because these documents are necessary for AFMC’s evaluation and defense of Plaintiffs’ alleged



                                                 12
238518
Case 2:18-cv-02101-PKH Document 15              Filed 11/20/18 Page 13 of 20 PageID #: 183



entitlement to damages, the Court should compel Plaintiffs to respond fully and completely to

Request Nos. 17 and 20. Such records would demonstrate whether and to what extent Plaintiffs

mitigated their damages, the net amount of Plaintiffs’ alleged damages, and the extent to which

such damages should be offset by other sources of income.

D.     For the Discreet Purpose of Reviewing Text Messages Sent or Received From or To
       Plaintiffs and Current or Former AFMC Employees, Plaintiffs Should be Compelled
       to Produce Their Mobile Phones and Itemized Phone Bills for Review and Inspection.

       Throughout the course of discovery, AFMC has attempted to secure production of

Plaintiffs’ communications with current or former AFMC employees. In response to Request No.

9, which seeks production of documents that relate to, bear upon, or provide information relating

to Plaintiffs’ alleged communications with any current or former employee of AFMC that involve

the subject matter of this litigation, Plaintiffs each responded that they had no documents

responsive to that Request. These Responses were objectively inaccurate.

       First, in Plaintiffs’ initial production on September 4, 2018, they collectively produced 51

pages of text message screenshots, but not without significant omission. See Exhibit 5. Due to

these omissions, on October 3, 2018, AFMC’s counsel requested that Plaintiffs’ counsel produce

Plaintiffs’ mobile phones for ease of production. Plaintiffs refused to comply with that request,

and instead advised that they would produce their omitted screen shots on October 5, 2018. See

Exhibit 12. In response, Plaintiffs collectively supplemented their initial production with

approximately 553 pages of additional text message screenshots that were omitted from their prior

production. Exhibit 14. Even then, however, there were omissions from Plaintiffs’ production,

which prompted AFMC’s counsel to again seek supplementation from Plaintiffs. Exhibit 16. Given

the significant omissions from Plaintiffs’ previous production, AFMC has no way to determine




                                               13
238518
Case 2:18-cv-02101-PKH Document 15                Filed 11/20/18 Page 14 of 20 PageID #: 184



whether Plaintiffs have produced all relevant and discoverable information in the absence of

inspection or native production of the text messages.

       These contradictions and omissions raise more than mere speculation that

additional text messages exist. In fact, both Plaintiffs’ initial failures to comply with their

discovery obligations, coupled with the contrary assertions raised in their Responses to Request

No. 9, demonstrate that Plaintiffs have cherry-picked which documents they are willing to produce.

Given the difficulty in obtaining full discovery from Plaintiffs, and because screenshots do not

clearly demonstrate dates and times on which text messages were sent and received, AFMC’s

counsel requested an opportunity to inspect Plaintiffs’ text messages in their native format through

a simple extraction process using either the iExplorer or Dr. Fone software platforms, both of

which are available to AFMC’s counsel at no additional expense. The extraction process is quite

simple and only requires Plaintiffs to input their passwords to their devices into the software

platform, which in turn allows the user to, among other things, select text message conversations

for extraction into an easily-readable, time-stamped format. Exhibit 12. Because AFMC certainly

does not seek every bit of data on Plaintiffs’ mobile devices, however, AFMC proposed allowing

Plaintiffs’ counsel the opportunity to monitor the extraction process, and to otherwise allow

Plaintiffs’ counsel to have the first opportunity to review the extraction of Plaintiffs’ relevant text

messages before such information was produced to AFMC. Plaintiffs’ counsel, however, rejected

AFMC’s proposed inspection. Exhibit 13.

       Plaintiffs have even objected to producing itemized copies of their mobile phone bills for

the period of April 1, 2016 through the present (in addition to the execution of a release

authorization) as requested in Request No. 25 on the basis of vagueness, burden, oppression,

overbreadth, and relevance. Exhibit 1(A) & (C), at ¶¶ 9, 25. Beyond paying mere lip service to



                                                  14
238518
Case 2:18-cv-02101-PKH Document 15              Filed 11/20/18 Page 15 of 20 PageID #: 185



these objections, however, Plaintiffs failed to explain or identify how or why they believe Request

No. 25 is objectionable. Indeed, objections that state that a discovery request is “vague, overly

broad, or unduly burdensome are, by themselves, meaningless.” Guzman v. Irmadan, Inc., 249

F.R.D. 399, 400–01 (S.D. Fla. 2008). Rather, a party objecting on these bases must explain the

specific and particular ways in which a request is vague, overly broad, or unduly burdensome. Id.

Absent a specific articulation of facts supporting their conclusion that AFMC’s requests are

objectionable, Plaintiffs have not proffered the required good cause to support the basis for such

objections. In the absence of allowing AFMC’s counsel to inspect Plaintiffs’ mobile phones, their

phone bills would, at minimum, allow AFMC to review whether text messages4 were transmitted,

and to whom, which would in turn demonstrate whether any additional and relevant text messages

were omitted from their production.

       Based on the foregoing, AFMC requests that the Court enter an order compelling Plaintiffs

to produce their mobile phones for limited inspection of their conversations with current or former

AFMC employees, as well as to produce itemized mobile phone bills for the period of April 2016

through the present. AFMC stands ready, willing, and able to conduct the extraction in

collaboration with Plaintiffs’ counsel, and would oblige any reasonable request for Plaintiffs’

counsel to have the first opportunity to review such documents prior to production.

E.     Plaintiffs Should Be Compelled to Supplement Their Responses to Interrogatory Nos.
       9, 12, and 19.

       AFMC respectfully requests that the Court enter an order compelling Plaintiffs to

supplement their responses to Interrogatory Nos. 9, 12, and 19 because they failed to sufficiently

provide information responsive to each discovery request.



       4
        Mobile phone bills would likely fail to capture data transmitted over Wi-Fi connections,
which further demonstrates the need for a limited inspection of Plaintiffs’ mobile devices.
                                                15
238518
Case 2:18-cv-02101-PKH Document 15                Filed 11/20/18 Page 16 of 20 PageID #: 186



       For instance, with respect to Interrogatory No. 9, which sought identification of each

individual (by name, address, and telephone number) who assisted in preparing responses to each

Interrogatory, as well as information as to which “interrogatory(ies) that the individual provided

answers to, as well as each document reviewed by each of the same in their response to the[]

respective interrogatory(ies)[,]” Plaintiffs each simply responded as follows:

               HERZIG RESPONSE: Neal Martin

               MARTIN RESPONSE: Brian Herzig

Exhibit 1(B) & 1(D), at ¶¶ 9. Plaintiffs failed to respond as required by providing detail as to what

assistance was provided as well as which documents were reviewed. These deficiencies were

outlined in AFMC’s August 22, 2018 correspondence to Plaintiffs’ counsel, but—despite

numerous requests—Plaintiffs have failed to supplement their discovery responses as appropriate.

The Court should therefore order Plaintiffs to provide AFMC with supplemental responses to

Interrogatory No. 9 that identify which interrogatories each Plaintiff assisted the other in

answering, as well as any documents (referenced by Bates numbering) each Plaintiff reviewed in

providing their Responses.

       AFMC also requests that the Court compel Plaintiffs to supplement their Responses to

Interrogatory No. 12, which provide as follows:

               INTERROGATORY NO. 12: Please state the basis of all damages you
               allege to have suffered as a result of the treatment that you allege you
               received from AFMC, including your claim for punitive and liquidated
               damages, and identify any individuals whom you contend will support your
               claim for such damages, as well as the precise itemized basis and
               methodology for calculating the amount of such damages.

               HERZIG RESPONSE: I have suffered significantly as a result of my
               discharge. The discharge has had a profound effect on my family.

               MARTIN RESPONSE: I have provided this information in my Rule 26
               Initial Disclosure.

                                                 16
238518
Case 2:18-cv-02101-PKH Document 15              Filed 11/20/18 Page 17 of 20 PageID #: 187




While Plaintiffs’ Initial Disclosures provide some information related to their alleged damages,

they fail to state how, and by what method, such damages were calculated, to wit:

 CATEGORY OF                      HERZIG                           MARTIN
 ALLEGED
 DAMAGES
 Wages                            $109,582                         $44,791
 Bonus                            Unknown                          N/A
 401(k)                           $6,487                           $3,181
 Out-of-Pocket                    N/A                              $603
 Insurance Costs
 Vacation Time                    Unknown                          Unknown
 Compensatory and                 $300,000                         $300,000
 Punitive Damages
 Liquidated Damages               Unknown                          Unknown
 Costs and Attorney’s             Unknown                          Unknown
 Fees

Exhibit 19, Plaintiffs’ Initial Disclosures. These Responses are deficient as they fail to: (1)

establish the basis for the damages they each allegedly suffered, including claims for punitive and

liquidated damages, (2) identify any individuals who they contend will support their claims for

such damages, and (3) state the precise itemized basis and methodology for calculating the amount

of such damages.

       As clearly stated in their Complaint and Responses to Interrogatory No. 12, Plaintiffs seek

monetary damages in this matter. AFMC is very plainly requesting relevant and discoverable

information, and Plaintiffs present no excuse for withholding this information, which is within

their knowledge and possession.5 Independent of their obligations under Rule 33, Rule 26 imposes


       5
          Rule 26(a)(1)(E) provides that “[a] party must make its initial disclosures based on the
information then reasonably available to it[,]” and that “[a] party is not excused from making its
disclosures because it has not fully investigated the case or because it challenges the sufficiency
of another party's disclosures or because another party has not made its disclosures.” While this
disclosure is mandatory under Rule 26 without the necessity of a discovery request, Plaintiffs’
failure to provide information relevant to their computation of damages is more offensive in light
of the fact that AFMC has separately requested such information in its discovery requests.
                                                17
238518
Case 2:18-cv-02101-PKH Document 15                Filed 11/20/18 Page 18 of 20 PageID #: 188



a duty on Plaintiffs to disclose their alleged damages. AFMC has exercised its right to this

disclosure, see Burrell v. Crown Cent. Petroleum, Inc., 177 F.R.D. 376, 385 (E.D. Tex. 1997)

(finding that Rule 26 required disclosure of damages computations in action under Title VII), and

Plaintiffs should be compelled to fully supplement their Responses to Interrogatory No. 12.

       Finally, Plaintiffs should be compelled to supplement their Responses to Interrogatory No.

19 because they failed to substantially provide information requested by AFMC. Specifically,

Interrogatory No. 19 requested that Plaintiffs identify the employees they alleged to be similarly

situated but treated more favorably as related to the allegations in their Complaint. For each

employee identified, Plaintiffs were required to “describe in reasonable detail how each employee

was treated more favorably[.]” Exhibit 1(B) & 1(D), at ¶¶ 19. With respect to specific individuals

referenced, Plaintiffs provided identical responses, “Scott McFarlane, Jared Reid, Nathan Ray, and

Jason Scheel.”6 Id. These Responses are at the heart of Plaintiffs’ claims of alleged age

discrimination and, by failing to provide reasonable detail as to their beliefs that each particular

employee was treated more favorably than they were treated, they have deprived AFMC of its

ability to prepare for their depositions and defend itself in this litigation. Accordingly, Plaintiffs

should be compelled to supplement their Responses to Interrogatory No. 19.

                         IV.     REQUEST FOR ATTORNEYS’ FEES

       Rule 37 mandates that a party whose conduct necessitates the filing of a motion to

compel discovery responses be required to pay the moving party's reasonable expenses incurred in

making the motion. FED. R. CIV. P. 37(a)(5)(A). As discussed in Section II, AFMC exhaustively

attempted to work with Plaintiffs in resolving these discovery issues without the necessity of




       6
       Plaintiff Martin also referenced his Responses to Interrogatory Nos. 10 and 16, but those
Responses do not provide information requested under Interrogatory No. 19.
                                                 18
238518
Case 2:18-cv-02101-PKH Document 15               Filed 11/20/18 Page 19 of 20 PageID #: 189



seeking the Court’s intervention. Despite these good-faith attempts to avoid the necessity of filing

this Motion, Plaintiffs have failed and refused to provide adequate responses without objection to

AFMC’s discovery requests. Because the Motion was made necessary by Plaintiffs’ conduct, the

Court should order Plaintiffs to pay the reasonable attorney's fees incurred by AFMC. AFMC is

prepared to submit a fee petition within ten days from the Court’s decision on this Motion.

                                     V.      CONCLUSION

       AFMC has spent nearly three months attempting to obtain discoverable documents and

information from Plaintiffs without the Court's intervention, but the discovery period is rapidly

coming to a close, and it has become apparent that Plaintiffs have no interest in voluntarily meeting

their discovery obligations. Accordingly, for the reasons stated in this Brief, AFMC respectfully

requests that the Court grant its Motion to Compel in its entirety, that Plaintiffs be ordered to

provide complete responses to AFMC’s discovery requests as identified, that Plaintiffs be ordered

to pay AFMC’s reasonable attorneys’ fees incurred in bringing this Motion, and any other

appropriate relief. AFMC specifically requests that Plaintiffs be ordered to provide full and

complete discovery responses five days after the entry of the Order granting its requested relief,

so that the responses may be used in Plaintiffs’ forthcoming depositions.

                                              Respectfully submitted,

                                              /s/ Abtin Mehdizadegan
                                              Amber Wilson Bagley, Ark. Bar No. 2004131
                                              Abtin Mehdizadegan, Ark. Bar No. 2013136
                                              CROSS. GUNTER, WITHERSPOON
                                                  & GALCHUS, P.C.
                                              500 President Clinton Avenue, Suite 200
                                              Little Rock, Arkansas 72201
                                              Phone: (501) 371-9999 | Fax: (501) 371-0035
                                              abagley@cgwg.com | abtin@cgwg.com
                                              COUNSEL FOR DEFENDANT




                                                 19
238518
Case 2:18-cv-02101-PKH Document 15             Filed 11/20/18 Page 20 of 20 PageID #: 190



                               CERTIFICATE OF SERVICE


        I, Abtin Mehdizadegan of Cross, Gunter, Witherspoon & Galchus, P.C., hereby certify that
the foregoing was served upon all parties of record via the Court’s CM/ECF system on this 20th
day of November, 2018, to wit:

       Michael R. Jones
       GILKER AND JONES, P.A.
       9222 North Highway 71
       Mountainburg, AR 72946
       mrjoneslaw@aol.com

                                                           /s/ Abtin Mehdizadegan
                                                           Abtin Mehdizadegan




                                              20
238518
